DETAILED ACTION
Note, claims 21-24 are canceled.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments provide clarifications but do not add any language that modifies the metes and bounds of previous claim set.
Response to Arguments
Applicant's arguments filed 28 December 2021 have been fully considered but they are not persuasive.
Applicant traverses the current and previous independent claims, where “Cheng fails to teach or suggest at least ‘wherein the display controller is implemented as one semiconductor chip and separated from each of the first component driver chip and the second component driver chip,’ as claimed.”  
Applicant rationale comprises: the proposed obviousness of separating the chips of Cheng would not be obvious to one having ordinary skill in the art because: 
“the present application describes that, as display devices become thinner and larger, interference between the components may be increased, and that the performance of a display device that provides various functions may be degraded. See Specification, paragraph [0003]. Therefore, the present application implements the display controller 120 as one semiconductor chip, separate from the component driver chips, to reduce interference and prevent 
On the other hand, Cheng merely discloses that the FTDI circuit can be implemented as a two-chip structure including more chips such as TDDI circuit and a fingerprint ROIC. See Cheng, paragraph [0058]. Such a modification of Cheng is contrary to what the present Application intends to achieve, and it would have not been obvious for one of ordinary skill in the art to have modified Cheng to separate the source/gate driver, the touch AFE and the finger AFE from the FTDI circuit 302.”
As a result of the above rationale, applicant request withdrawal of the rejection.
The office respectfully disagrees, and will not withdraw the rejection due to the below described rationale.  Applicant’s rationale is support that would overcome a design choice combination but not an art motivated modification.  As a result, MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103 becomes applicable in determining a case of obviousness exists.  Specifically, MPEP 2144.04 - C. Making Separable is applicable.
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

As a result, it would have been have been obvious to one having ordinary skill in the art to separate the Source/gate driver, Touch AFE, Finger AFE, and gate control from chip 302 and place into Display Panel 304 due to MPEP section and the cited motivation in the paragraph above.  Below illustrates the modification:
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    485
    901
    media_image1.png
    Greyscale

Therefore, the office respectfully disagrees.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al, hereinafter Cheng (U.S. 2021/0056333 A1).
In regards to claim 1, Cheng discloses: a display controller (Cheng, fig. 3 illustrates display controller 302, disclosed in ¶ [0025], & fig. 10A, display controller 1002, disclosed in ¶ [0056]; please note, it would have been obvious to one having ordinary skill in the art to make element 302 into a single chip as 1002, in order to achieve a better user experience [¶ [0028]) comprising:
a display processor comprising a first digital circuit, and configured to receive image data from an application processor (AP) and output the image data to a first (Cheng, fig. 3 illustrates: [claimed display processor and first digital circuit correspond to a display controller’s internal clock & Display circuit block of element 312], [application processor 302], and [claimed first component driver chip corresponds to element 312’s Source/gate driver & element 304’s Display circuits]; refer to ¶ [0028]; note, due to the combination expressed in the preamble, the circuits would necessarily be digital due to the single integrated chip design); and
a touch processor comprising a second digital circuit, and configured to receive touch data from a second component driver chip configured to drive sensing electrodes of a touch panel (Cheng, fig. 3 illustrates: [claimed touch processor & second digital circuit correspond to the touch circuit block that includes a touch MCU of element 314], [second component driver chip corresponds to touch AFE block of element 314], & [sensing electrodes correspond to Touch sensor of element 304, disclosed in ¶ [0029], ¶ [0031], & ¶ [0044]; note, due to the combination expressed in the preamble, the circuits would necessarily be digital due to the single integrated chip design),
wherein the display controller is implemented as one semiconductor chip (Cheng, fig. 3 illustrates display controller 302, disclosed in ¶ [0025], & fig. 10A, display controller 1002, disclosed in ¶ [0056]; please note, it would have been obvious to one having ordinary skill in the art to make element 302 into a single chip as 1002, in order to achieve a better user experience [¶ [0028]) and
wherein the display processor and the touch processor communicate with each other through an internal interconnection of the one semiconductor chip (Cheng, fig. 3 illustrates display controller 302, disclosed in ¶ [0025], & fig. 10A, display controller 1002, disclosed in ¶ [0056]; fig. 3 illustrates: [claimed display processor and first digital circuit correspond to a display controller’s internal clock & Display circuit block of element 312], and [claimed touch processor & second digital circuit correspond to the touch circuit block that includes a touch MCU of element 314], where communication between the two elements is described in ¶ [0031]; please note, it would have been obvious to one having ordinary skill in the art to make element 302 into a single chip as 1002, in order to achieve a better user experience [¶ [0028]; note, due to the combination expressed in the preamble, the communication would necessarily be via internal interconnection to the single integrated chip design of display controller 302).
Cheng fails to disclose: the display controller is separated from each of the first component driver chip and the second component driver chip.
However, due to MPEP 2144.04 - C. Making Separable
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Cheng denotes in ¶ [0058] the capability of both separating chips and combining them and reads on to state that the aspect is to “achieve a better user experience of screen unlocking”, and being cognizant that there’s a need for improvement over the prior art, ¶ [0006].
Below illustrates the modification:
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    485
    901
    media_image1.png
    Greyscale

In regards to claim 2, Cheng discloses: the display controller of claim 1, wherein the display processor further comprises a timing controller configured to output one or more synchronous signals to the first component driver chip, and wherein timing information based on at least one synchronous signal among the one or more synchronous signals is provided to the touch processor (Cheng, fig. 3 illustrates: [claimed display processor and first digital circuit correspond to a display controller’s internal clock & Display circuit block of element 312], [claimed first component driver chip corresponds to element 312’s Source/gate driver & element 304’s Display circuits], and [claimed touch processor & second digital circuit correspond to the touch circuit block that includes a touch MCU of element 314]; refer to ¶ [0028]- ¶ [0029] & ¶ [0031]; note, combination result of separating secondary, right side, driver chip circuitry blocks from 302 and placing them in element 304, as stated in independent claim 1).  
In regards to claim 4, Cheng discloses: the display controller of claim 1, further comprising a fingerprint processor comprising a third digital circuit configured to perform a fingerprint recognition function, the fingerprint processor being configured to control a third component driver chip to generate a fingerprint image and configured to drive a fingerprint sensor (Cheng, fig. 3 illustrates: [claimed fingerprint processor and third digital circuit correspond to a Fingerprint circuit block of element 316], [claimed third component driver chip corresponds to element 316’s Finger AFE & Gate control circuitry blocks], and [fingerprint sensor corresponds to Fingerprint sensor in element 304]; refer to ¶ [0030]- ¶ [0031] & {¶ [0047] & note, fig. 5}; note, combination result of separating secondary, right side, driver chip circuitry blocks from 302 and placing them in element 304, as stated in independent claim 1).
Allowable Subject Matter
Claims 9-20 allowed.
Claims 3 & 5-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to PTO-892 form – US 2018/0012069 A1, FIG. 33 and corresponding description.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571)272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626